333 S.W.3d 534 (2011)
Jerome MARTIN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94599.
Missouri Court of Appeals, Eastern District, Division Five.
March 15, 2011.
*535 Brocca L. Smith, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Jerome Martin ("Movant") appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief. Movant asserts that the motion court clearly erred in denying his claim, after an evidentiary hearing, that trial counsel was ineffective for failing to: (1) call an impeachment witness and (2) object to the verdict director.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).